Citation Nr: 1453470	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether a September 2011 Board decision that denied entitlement to service connection for a low back disability should be revised or reversed on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served in the U.S. Army National Guard for many years.  He had an initial period of active duty for training (ACDUTRA) from November 1983 to April 1984.  Thereafter, he served in the National Guard with various periods of ACDUTRA and inactive duty for training (INACDUTRA) until his retirement in May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2007, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of his testimony is associated with the claims file.

In September 2011, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran filed a motion for reconsideration with the Board in December 2011, and the Board denied that motion in February 2012.  In January 2012, the Veteran filed the present motion for revision of the Board's September 2011 decision on the basis of CUE.

In support of his motion for revision, the Veteran submitted new evidence which was not of record at the time of the Board's September 2011 decision.  Pursuant to 38 C.F.R. § 3.156(b), the Board accepts this evidence as a claim to reopen the issue of entitlement to service connection for a low back disability.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a September 2011 decision, the Board denied service connection for a low back disability. 

2.  The correct facts as they were known at the time of the September 2011 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.

3.  The Board's September 2011 decision denying entitlement to service connection for a low back disability was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The criteria for the revision of the Board's September 2011 decision that denied service connection for a low back disability on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 ( West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2014). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-1411 (2014).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1). 

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

In order to prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and 3) the error was undebateable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

The Veteran seeks revision on the basis of CUE of a September 28, 2011 Board decision which denied service connection for a low back disability.  The Veteran's January 2012 motion asks the Board to consider a November 2011 private opinion, which was not of record at the time of the Board's September 2011 decision, and to grant service connection for a low back disability based upon the new evidence.  The Veteran's motion also notes his general disagreement with the way that the Board weighed and evaluated the facts supporting its decision, including the weight given to the November 2009 VA opinion, the medical evidence that he submitted, and the witness statements which support a finding that the Veteran injured himself during service.

Initially, the Board observes that the November 2011 private opinion submitted by the Veteran was not of record at the time of the September 2011 Board decision, and therefore cannot be considered in determining whether there is CUE in the Board's September 2011 decision.  As noted in the introduction, the Board is referring a claim to reopen the issue of entitlement to service connection for a low back disability based upon this newly submitted evidence.  38 C.F.R. §§ 3.156(b), 20.1403(b)(1).

With regard to the Veteran's general disagreement with the way that the Board weighed and evaluated the facts supporting its decision, including the weight given to the VA opinion, the medical evidence that he submitted, and the witness statements which support a finding that the Veteran injured himself during service, the Board observes that allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated, are not CUE.  38 C.F.R. § 20.1403(d)(3).  A review of the September 2011 Board decision reveals that the Board considered the lay statements and the medical evidence submitted by the Veteran, but found the most probative evidence of record to be the November 2009 VA opinion which concluded that the Veteran's low back disability pre-existed military service and that it was less likely than not that the alleged injuries either directly caused the Veteran's low back condition or aggravated the condition beyond its normal progression.

As noted above, in order to prevail on a motion for CUE, the evidence must show that (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebateable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton, 23 Vet. App. 70; Russell, 3 Vet. App. at 314.

In this case, the Veteran does not provide any argument or cite any evidence in favor of a finding that the correct facts, as they were known at the time, were not before the adjudicator; that the statutory or regulatory provisions existing at the time were incorrectly implied; or that an error occurred based on the record and the law that existed at the time of the prior adjudication in question.  The Veteran's arguments center solely upon his disagreement with the VA examiner's opinion and ultimately with the weight given by the Board to the unfavorable evidence in his claim.  As disagreements as to how the facts are weighed or evaluated are not a basis for revision of a Board decision based upon clear and unmistakable evidence, the Veteran's motion must be denied.  Accordingly, the Veteran's motion for revision of the Board's September 2011 decision based upon CUE is denied.


ORDER

The motion for revision, on the basis of clear and unmistakable error, of a September 2011 Board decision which denied the Veteran's claim for entitlement to service connection for a low back disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


